PER CURIAM.
Crit Stivers, Jr., has appealed from convictions and sentences for aggravated assault with a firearm and possession of a firearm by a convicted felon. We affirm his convictions but reverse the sentences on the basis that the departure order does nothing more than recite past criminal history. This was error. Hendrix v. State, 475 So.2d 1218 (Fla.1985). On remand the court is to sentence the defendant within the applicable guidelines ranges. Shull v. Dugger, 515 So.2d 748 (Fla.1987).
Convictions affirmed; sentences reversed; remanded for resentencing within the guidelines.
RYDER, A.C.J., and FRANK and PARKER, JJ., concur.